Citation Nr: 1236982	
Decision Date: 10/25/12    Archive Date: 11/08/12

DOCKET NO.  09-21 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial compensable rating for the residuals of pneumonia, status post bilateral chest tube intubations.  

2.  Entitlement to an initial compensable rating for scars of the chest wall due to residuals of pneumonia.  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from August 2006 to May 2007.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision of the Newark, New Jersey, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In June 2012, a travel board hearing was held before the undersigned in Newark, New Jersey.  A transcript of the hearing is associated with the Veteran's claims file.  At the hearing, the record was held open for 60 days to allow the Veteran to submit additional private treatment records pertaining to the claim for an initial compensable rating for residuals of pneumonia, status post bilateral chest tube intubations and the Veteran waived initial RO consideration of that evidence.  The Veteran submitted the additional evidence in August 2012.

The issues of entitlement to service connection for asthma and bronchitis have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  At the Board hearing in June 2012, the Veteran indicated that his private physicians had told him that the respiratory disorders for which he had received treatment, which included asthma and bronchitis, were related to the pneumonia for which service connection had been established.  The Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  

The issue of initial rating for residuals of pneumonia is REMANDED to the RO via the Appeals Management Center (AMC).  VA will notify the appellant if further action is required.

FINDING OF FACT

From the effective date of service connection in May 2007, the Veteran's scars of the chest wall due to residuals of pneumonia has been manifested three scars, one of which is shown to be tender.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran' favor, the criteria for a rating of 10 percent, but no more, for scars of the chest wall due to residuals of pneumonia was met for the entire rating period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Code 7804 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess 19 Vet. App. at 490.  An April 2009 statement of the case (SOC) provided notice on the "downstream" elements of rating and effective dates and readjudicated the matter.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The March 2008 letter that provided him with the VCAA notice related to service connection also provided general disability rating and effective date criteria.  The Veteran has had ample opportunity to respond and supplement the record.  An April 2009 rating decision that awarded a 10 percent rating based on multiple noncompensable disabilities under the provisions of 38 C.F.R. § 3.324 also readjudicated the matters.  

With regard to the duty to assist, the Veteran's pertinent treatment records have been secured.  The Veteran has also been afforded a VA medical examination in connection with his claim, most recently in April 2008.  38 C.F.R. § 3.159(c) (4) (2011).  The Board finds that the opinion obtained is adequate in that it was provided by a qualified medical professional and was predicated on a full reading of all available records.  The examiner also provided a detailed rationale for the opinion rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor his representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2011).  


Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2010).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2010).  

In this case, the Board has considered the entire period of initial rating claims from May 2007 to see if the evidence warrants the assignment of different ratings for different periods of time during these claims, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the function affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.  

In every instance where the minimum schedular evaluation requires residuals and the schedule does not provide a noncompensable evaluation, a noncompensable evaluation will be assigned when the required residuals are not shown.  38 C.F.R. § 4.31.  

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336-1337 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr 21 Vet. App. at 303 (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F. 3d at 1377.  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F. 3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition; the person is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

Rating Chest Wall Scars

Service connection for scars of the chest wall was granted by the RO in a September 2008 rating decision.  The noncompensable (0 percent) initial disability rating was awarded on the basis of scarring under the provisions of Code 7805 from the day following the date of the Veteran's discharge from service in May 2007.  

The Veteran contends that the chest wall scars, which resulted from insertion of chest tubes while he was being treated for severe pneumonia during service, are more disabling than currently evaluated.  During testimony before the undersigned at the Board hearing in June 2012, the Veteran stated that he had extreme tenderness of the scars when they were touched.  

After review of the record, the Board finds that Veteran has three scars as a result of chest tube insertion and surgery on the right lateral chest, one of which is more sensitive than other areas of the body.  In this regard, on examination by VA in April 2008, it was noted that during service the Veteran had been hospitalized for treatment of pneumonia, including insertion of chest tubes.  Three scars were noted on the right lateral chest just below the armpit.  The largest measures 3 cm in length, with dark discoloration that was raised and more sensitive than other parts of the Veteran's body.  The two other scars were smaller, lighter in color, and not raised.  Examination showed that the scars encompassed one percent of the total body surface area and 0 percent of exposed body area.  

The Board notes that as of October 23, 2008, revised provisions for evaluating scars were enacted; however, this new regulation indicates that the revised provisions are applicable only to claims received on or after October 23, 2008.  Accordingly, these revisions do not apply to the present case.  73 Fed. Reg. 54708 (Sept. 23. 2008). Rather, the Veteran's claim for a higher rating for scars will be considered solely under the criteria effective as of the date of the claim was in February 2008.

Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion.  Scars that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 sq. cm.) are rated 10 percent disabling.  Scars in an area or areas exceeding 12 square inches (77 sq. cm.) are rated 20 percent disabling.  Scars in an area or areas exceeding 72 square inches (465 sq. cm.) are rated 30 percent disabling.  Scars in an area or areas exceeding 144 square inches (929 sq.cm.) are rated 40 percent disabling.  Note (1) to Diagnostic Code 7802 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provides that a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118. 

Diagnostic Code 7802 provides ratings for scars, other than the head, face, or neck, that are superficial or that do not cause limited motion.  Superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater, are rated 10 percent disabling.  Note (1) to Diagnostic Code 7802 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118.

Diagnostic Code 7803 provides a 10 percent rating for superficial unstable scars.  Note (1) to Diagnostic Code 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118. 

Diagnostic Code 7804 provides a 10 percent rating for superficial scars that are painful on examination.  Note (1) to Diagnostic Code 7804 provides that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) provides that a 10-percent rating will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable rating.  38 C.F.R. § 4.118.  Diagnostic Code 7804 also directs the rater to see 38 C.F.R. § 4.68 (amputation rule).  38 C.F.R. § 4.118. 

Diagnostic Code 7805 provides that other scars are to be rated on limitation of function of affected part.  38 C.F.R. § 4.118. 

The Veteran is shown to have three chest wall scars as a result of the treatment that he received for his pneumonia during service.  Of these, one is shown to be larger and more sensitive than other areas.  During his testimony before the undersigned in June 2012, he stated that he had "extreme tenderness" of his scar.  This testimony is found to be credible by the Board.  Under the provisions of Code 7804 a tender scar will be rated as 10 percent disabling.  As such, the criteria for a 10 percent evaluation has been more nearly approximated since the effective date of service connection in May 2007.  There is no basis for a rating in excess of 10 percent, as the area of scarring is not shown to exceed 12 square inches.  While at the hearing in June 2012, the Veteran credibly testified regarding pain related to the scar, there was no testimony or assertion that the scars are larger than described at the VA examination.  As such, the evidence of record is adequate and no further development regarding the scars is warranted.  The criteria for a 10 percent rating are met. 

Extraschedular Considerations

The Board also has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2009); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

In this case, comparing the Veteran's disability level and symptomatology to the rating schedule, the degree of disability throughout the appeal period under consideration is contemplated by the rating schedule.  The Veteran's chest wall scarring that is the result of treatment he underwent for pneumonia during service, it is noted that the symptoms of a tender scar more nearly approximate the criteria for a 10 percent rating, but that this level of the Veteran's disability has been contemplated by the rating schedule throughout the appeal period.  As such no referral for an extraschedular rating is required for this disability.  

Finally, the Veteran has indicated that he is employed.  Consequently, the matter of entitlement to a total disability rating based on individual unemployability is not raised by the Veteran or the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

An initial 10 percent rating for scars of the chest wall due to residuals of pneumonia, is granted, subject to the controlling regulations governing the payment of monetary benefits.  

REMAND

Service connection for the residuals of pneumonia, status post bilateral chest tube intubations was granted by the RO in a September 2008 rating decision.  The noncompensable (0 percent) initial disability rating was awarded as analogous to chronic pleural effusion or fibrosis under the provisions of Code 6899-6845 from the day following the date of the Veteran's discharge from service in May 2007.  These ratings are based upon pulmonary function testing.  The most recent pulmonary function testing is dated in April 2008.  

The Veteran contends that the residuals of pneumonia, status post bilateral chest tube intubations, are more disabling than currently evaluated.  In correspondence and during testimony given at the Board hearing before the undersigned in June 2012, it was pointed out that the Veteran has required frequent treatment for respiratory problems, that he has chest pain that he believes is associated with the disability, and that the disability associated with the pneumonia had recently increased significantly in severity.  The Veteran has submitted copies of private treatment records dated up to May 2012 which he asserts shows treatment for breathing problems and chest pain associated with the service-connected disability.  As the most recent pulmonary function testing was performed in 2008 and the Veteran has asserted the condition has worsened, the Board finds that an additional examination is warranted.  

Accordingly, the issue of initial rating for residuals of pneumonia is REMANDED for the following action:

1.  The RO/AMC should arrange for the Veteran to undergo a medical examination to ascertain the current nature and extent of the residuals of pneumonia.  All indicated studies, including pulmonary function testing should be performed in connection with this examination.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

2.  Thereafter, the RO/AMC should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2011).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


